J-S77028-16

NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

DAVID ALPHONSE GOAD

                           Appellant                    No. 255 MDA 2016


                Appeal from the Order Entered November 2, 2015
                 In the Court of Common Pleas of Snyder County
               Criminal Division at No(s): CP- 55 -CR- 0000147 -2011
                             CP- 55 -CR- 0000413 -2010

BEFORE:       PANELLA, OLSON and PLATT,* JJ.

JUDGMENT ORDER BY OLSON, J:                       FILED NOVEMBER 08, 2016

        Appellant, David Alphonse Goad, appeals from the order entered on

November 2, 2015. We vacate and remand.

        The factual background and procedural history of this case is as

follows.     On November 24, 2014, Appellant was ordered to pay costs, fees,

and restitution stemming from two convictions for retail theft.        Appellant

failed to make the required payments and, therefore,        a   contempt hearing

was held on March 24, 2015.            At that hearing, Appellant agreed to    a


payment plan.       Appellant failed to comply with the payment plan's terms.

Thus,   a   second contempt hearing was held on October 30, 2015.

        At the October 30, 2015 hearing, one witness testified, however,

Appellant was not permitted to cross -examine the witness.             See N.T.,



* Retired Senior Judge assigned to the Superior Court
J-S77028-16

10/30/15, at            7 -9.   On November 2, 2015, the           trial court found Appellant       in

civil contempt and ordered him imprisoned until he purged the contempt, or

for   a   maximum period of 15 days to 6 months.

           Appellant filed          a   timely pro   se   notice of appeal. This Court remanded

this case to the trial court to determine whether Appellant wished to be

represented by his court -appointed counsel or if he wished to proceed pro

se.       Appellant chose to be represented by counsel, who filed                     a    brief on his

behalf.

           Appellant presents one issue for our review:

           Did error occur where Appellant was not given the                opportunity to
           offer   a   defense?

Appellant's Brief at 5.

           After Appellant filed his brief, the parties filed                a   joint application
seeking remand for              a       new contempt hearing. We agree with the parties that

Appellant        is    entitled to       a   new contempt hearing. In order to comply with the

United States Constitution's Fourteenth Amendment's right to due process

during      a    civil contempt hearing,              a    defendant must have    a       full and fair

opportunity to cross -examine any witnesses offered against him or her. See

Sutch       v.   Roxborough Mem'/ Hosp., 142 A.3d 38, 77 (Pa. Super. 2016).

As noted above, in this case Appellant was not provided the                        opportunity to

cross -examine the lone witness offered against him. Thus, we conclude that

Appellant's constitutional right to due process was violated. Accordingly, we




                                                          -2
J-S77028-16

vacate the order finding Appellant in contempt and remand for further

proceedings consistent with this Judgment Order.

        Application to remand granted.   Order vacated.   Case remanded.

Jurisdiction relinquished.

Judgment Entered.



    /
J   seph D. Seletyn,
Prothonotary

Date: 11/8/2016




                                    -3